 1                                                          JS-6
 2

 3

 4

 5

 6

 7

 8

 9
                        UNITED STATES DISTRICT COURT
10
          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

11
     CHRISTAL JOHNSON, an individual             Case No. 2:19-cv-00105 RGK-FFM
12   and as a Personal Representative of         Honorable R. Gary Klausner
13
     Mariyon Williams; EBONY TAYLOR,             Courtroom: 850, 8th Floor
     an individual and as a Personal
14   Representative of Jayland Strickland,
     and BRIGITTE GREEN, an individual
15
     and as a Personal Representative of         [PROPOSED] ORDER RE:
16   Monyae Jackson,                             DISMISSAL
17                        Plaintiffs,
             vs.
18

19   CITY OF LOS ANGELES; MICHEL
     MOORE, CHIEF OF LOS ANGELES
20
     POLICE DEPARTMENT, and DOES 1
21   through 100, inclusive,
22                        Defendants.
23

24
          The parties having stipulated to the dismissal of this action in its entirety
25

26   without prejudice, IT IS HEREBY ORDERED that:
27
     //
28




                                             1
 1
              This matter is DISMISSED without prejudice. Each party is to bear their own
 2   costs.
 3
     IT IS SO ORDERED.
 4

 5   Dated: March 10, 2020                   ____________________________________
 6
                                             HONORABLE R. GARY KLAUSNER
                                             UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               2
